DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitts (US6,485,159).
Regarding claim 1, Pitts teaches container comprising a housing (Fig. 2), the housing including ‘glow in the dark’ material on an exterior surface (40 and 134) of the housing and ‘glow in the dark’ material on an interior surface (Fig. 2 at 40 and 132) thereof.


Regarding claim 10, a movable ‘glow in the dark’ element attached to the housing (where member 40 is applied with adhesive and can be removed with a tool).
Regarding claim 12, at least one member on the housing to provide a dimensional reference for range finding (where the glow in the dark features provide such).
Regarding claim 13, the container is a thermally insulated cooler or a trash receptacle (where the container is capable of being used as a trash receptacle).
Regarding claim 14, see claims 1 and 10.
Regarding claim 16, the movable element forms a portion of the housing (Fig. 2).
Regarding claim 17, the container is a thermally insulated cooler or a trash receptacle (where the container is capable of being used as a trash receptacle).
Regarding claim 18, the housing further comprises ‘glow in the dark’ material on an interior surface thereof (134).
Regarding claim 20, Pitts teaches a container comprising a housing (Fig. 2), the housing including ‘glow in the dark’ material on an exterior surface of the housing and at least one member on the housing to provide .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitts.
Regarding claim 3, Pitts DIFFERS in that it does not disclose at least one translucent section in the housing (in Fig. 2).  However Pitts discloses containers having translucent sections with a glow in the dark feature is old and well known (column 5 lines 10-15).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Pitts (Fig. 2), in view of Pitts (column 5, lines 10-15), by employing a translucent section, in order to see inside the container.
Regarding claim 4, Pitts DIFFERS in that it does not disclose the at least one translucent section is adapted to pass light into an interior of the housing to .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitts, in view of Clay (US2002/0056661).
Regarding claim 8, Pitts DIFFERS in that it does not disclose the at least one translucent section comprises a translucent polymeric material.  Attention, However is directed to Clay which discloses transparent material can be made of a polymeric material (paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made, to modify Pitts, in view of Clay by employing the translucent material from polymeric material, in order to have an alternative durable transparent material.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitts, in view of Jacobs et al (Jacobs) (US2007/0202286).
Regarding claim 11, Pitts DIFFERS in that it does not disclose a tethered ‘glow in the dark’ rope attached thereto. Attention, However is directed to Jacobs which discloses a transparent rope can be used with a device in order to better see it.  Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made, to modify Jacobs, in view of Pitts by .
Allowable Subject Matter
Claims 5-7, 9, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736